Gillis v Dwyer (2019 NY Slip Op 00390)





Gillis v Dwyer


2019 NY Slip Op 00390


Decided on January 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2019

Sweeny, J.P., Richter, Tom, Kern, Singh, JJ.


8167 21466/17E

[*1]Andrew Gillis,	 Plaintiff-Appellant,
v Timothy Dwyer, Defendant-Respondent.


Law Office of Michael H. Joseph, P.L.L.C., White Plains (Michael H. Joseph of counsel), for appellant.
O'Connor, McGuinness, Conte, Doyle, Olson, Watson & Loftus, LLP, White Plains (Montgomery L. Effinger of counsel), for respondent.

Order, Supreme Court, Bronx County (Donald Miles, J.), entered April 2, 2018, which denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Summary judgment was properly denied in this action where plaintiff was allegedly injured while riding his bicycle. Plaintiff stated that defendant's vehicle made a sudden left turn into plaintiff's lane causing the collision. Defendant states that plaintiff's bicycle struck his stopped vehicle after he made a slow left turn into a driveway. The parties' conflicting versions as to how the accident occurred raise triable issues of fact (see e.g. Jarrett v Claro, 161 AD3d 639 [1st Dept 2018]; Ramos v Rojas, 37 AD3d 291, 292 [1st Dept 2007]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2019
CLERK